Name: Commission Regulation (EEC) No 3535/84 of 17 December 1984 repealing Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine
 Type: Regulation
 Subject Matter: agricultural activity;  international trade
 Date Published: nan

 18 . 12. 84 Official Journal of the European Communities No L 330/ 11 COMMISSION REGULATION (EEC) No 3535/84 of 17 December 1984 repealing Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine measures were taken, as a consequence of the growth of imports from third countries, have receded to the point where it no longer appears necessary to maintain import controls ; whereas, accordingly, the Regulation in question should now be repealed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 818 /80 is hereby repealed . Article 2 This Regulation shall enter into force on 1 January 1985 . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 988 /84 (2), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 818/80 ('), as last amended by Regulation (EEC) No 3348/82 (4), lays down protective measures applicable to imports of cultivated mushrooms in brine and cultivated mush ­ rooms prepared or preserved using vinegar or acetic acid ; whereas the difficulties affecting the Community market in mushrooms at the time these safeguard This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p. 1 . I2 ) OJ No L 103 , 16 . 4 . 1984 , p. 11 . ( ¢') OJ No L 89 , 2 . 4 . 1980 , p. 5 . ( 4) OJ No L 353 , 15 . 12 . 1982, p . 18 .